Exhibit 10.23

MARATHON PETROLEUM CORPORATION

AMENDED AND RESTATED 2011 INCENTIVE COMPENSATION PLAN

PERFORMANCE UNIT AWARD AGREEMENT

2011-201_ PERFORMANCE CYCLE

Section 16 Officer

Pursuant to this Award Agreement and the Marathon Petroleum Corporation Amended
and Restated 2011 Incentive Compensation Plan (the “Plan”), MARATHON PETROLEUM
CORPORATION (the “Corporation”) hereby grants to [NAME] (the “Participant”), an
employee of the Corporation or a Subsidiary, on July 1, 2011, [NUMBER]
performance units (“Performance Units”), conditioned upon the Corporation’s TSR
Percentile Ranking for the Performance Cycle. The Performance Units are subject
to the following terms and conditions:

1. Relationship to the Plan.

This grant of Performance Units is subject to all of the terms, conditions and
provisions of the Plan and administrative interpretations thereunder, if any,
that have been adopted by the Committee. Except as defined herein (including in
Paragraph 14 of this Award Agreement), capitalized terms shall have the same
meanings ascribed to them under the Plan. To the extent that any provision of
this Award Agreement conflicts with the express terms of the Plan, the terms of
the Plan shall control and, if necessary, the applicable provisions of this
Award Agreement shall be hereby deemed amended so as to carry out the purpose
and intent of the Plan. References to the Participant also include the heirs or
other legal representatives of the Participant.

2. Determination of Payout Percentage. As soon as practical following the close
of the Performance Cycle, the Committee shall determine the TSR Percentile
Ranking. Thereafter, the Committee shall determine the Payout Percentage as
follows:

(a) If the TSR Percentile Ranking is below the _th percentile, the Payout
Percentage shall be zero.

(b) If the TSR Percentile Ranking is at or above the _th percentile, the Payout
Percentage shall be equal to or less than the TSR Percentile Ranking multiplied
by 2.

(c) Notwithstanding anything herein to the contrary, if the TSR calculated for
the Performance Cycle is negative, then the Payout Percentage shall not exceed
100%.

(d) Notwithstanding anything herein to the contrary, the Committee has sole and
absolute authority and discretion to reduce the Payout Percentage as it may deem
appropriate.

3. Vesting of Performance Units. Unless the Participant’s right to the
Performance Units is previously forfeited or vested in accordance with
Paragraphs 4, 5, 6, or 7, following the Committee’s determinations pursuant to
Paragraph 2, the Participant shall vest in and be entitled to receive a cash
payment equal to the product of (i) the number of Performance Units granted
hereunder and (ii) the Payout Value. Such cash payment shall be made as soon as
administratively feasible following the Committee’s determination under
Paragraph 2 and, in any event, on or before March 15th following the end of the
Performance Cycle. If, in

 

1



--------------------------------------------------------------------------------

accordance with the Committee’s determination under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 3 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Corporation
under this Award Agreement shall be satisfied in full.

4. Termination of Employment. If Participant’s Employment is terminated prior to
the close of the Performance Cycle for any reason other than death or
Retirement, the Participant’s right to the Performance Units shall be forfeited
in its entirety as of such termination, and the rights of the Participant and
the obligations of the Corporation under this Award Agreement shall be
terminated.

5. Termination of Employment due to Death. If Participant’s Employment is
terminated by reason of death prior to the close of the Performance Cycle, the
Participant’s right to receive the Performance Units shall vest in full as of
the date of death and the Payout Percentage shall be 100%. A cash payment equal
to the vested value of the Performance Units shall be made in accordance with
Paragraph 3 on the first day of the third month following the death of the
Participant. Such vesting shall satisfy the rights of the Participant and the
obligations of the Corporation under this Award Agreement in full.

6. Termination of Employment due to Retirement. In the event of the Retirement
of the Participant after 50% of the Performance Cycle has elapsed, the
Participant’s Performance Units may be considered for vesting following the
close of the Performance Cycle. At the discretion of the Committee, the
Participant may vest in and be entitled to receive a cash payment equal to the
product of (i) the percentage equal to the days of Participant’s Employment
during the Performance Cycle divided by the total days in the Performance Cycle,
(ii) the number of Performance Units granted hereunder, and (iii) the Payout
Value. Such cash payment shall be made as soon as administratively feasible
following the Committee’s determination under Paragraph 2 and, in any event,
during the calendar year following the close of the Performance Cycle. If, in
accordance with the Committee’s determination under Paragraph 2, the Payout
Value is zero, the Participant shall immediately forfeit any and all rights to
the Performance Units. Upon the vesting and/or forfeiture of the Performance
Units pursuant to this Paragraph 6 and the making of the related cash payment,
if any, the rights of the Participant and the obligations of the Corporation
under this Award Agreement shall be satisfied in full. The death of the
Participant following Retirement but prior to the close of the Performance Cycle
shall have no effect on this Paragraph 6.

7. Vesting Upon a Change of Control. Notwithstanding anything herein to the
contrary, upon the occurrence of a Change in Control prior to the end of the
Performance Cycle, the Participant’s right to receive the Performance Units,
unless previously forfeited pursuant to Paragraph 4, shall vest in full and the
Payout Percentage shall be 100%. A cash payment equal to the vested value of the
Performance Units shall be made in accordance with Paragraph 3 on the first day
of the third month following the Change in Control. Such vesting shall satisfy
the rights of the Participant and the obligations of the Corporation under this
Award Agreement in full.

8. Repayment or Forfeiture Resulting from Forfeiture Event.

(a) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment, then the
Committee may, but is not obligated to, cause some or all of the Participant’s
outstanding Performance Units to be forfeited by the Participant.

 

2



--------------------------------------------------------------------------------

(b) If there is a Forfeiture Event either while the Participant is employed or
within three years after termination of the Participant’s Employment and a
payment has previously been made in settlement of Performance Units granted
under this Award Agreement, the Committee may, but is not obligated to, require
that the Participant pay to the Corporation an amount in cash (the “Forfeiture
Amount”) up to (but not in excess of) the amount paid in settlement of the
Performance Units.

(c) This Paragraph 8 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Corporation with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
8 shall not apply to the Participant following the effective time of a Change in
Control.

9. Taxes. Pursuant to Section 11 of the Plan, the Corporation or its designated
representative shall have the right to withhold applicable taxes from the cash
otherwise payable to the Participant, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such cash payment.

10. No Shareholder Rights. The Participant shall in no way be entitled to any of
the rights of a shareholder as a result of this Award Agreement.

11. Nonassignability. Upon the Participant’s death, the Performance Units may be
transferred by will or by the laws governing the descent and distribution of the
Participant’s estate. Otherwise, the Participant may not sell, transfer, assign,
pledge or otherwise encumber any portion of the Performance Units, and any
attempt to sell, transfer, assign, pledge, or encumber any portion of the
Performance Units shall have no effect.

12. No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Corporation or any Affiliate thereof or successor thereto, nor shall it
give such entities any rights (or impose any obligations) with respect to
continued performance of duties by the Participant.

13. Modification of Agreement. Any modification of this Award Agreement shall be
binding only if evidenced in writing and signed by an authorized representative
of the Corporation, provided that no modification may, without the consent of
the Participant, adversely affect the rights of the Participant hereunder.

14. Definitions. For purposes of this Award Agreement:

“Performance Cycle” means the period from July 1, 2011 to December 31, 201_.

“Beginning Stock Price” means the closing price of common stock for the trading
day coincident with or immediately following the commencement of the Performance
Cycle, historically adjusted, if necessary, for any stock split, stock dividend,
recapitalizations, or similar corporate events that occur during the measurement
period.

 

3



--------------------------------------------------------------------------------

“Change in Control,” unless otherwise defined by the Committee, means a change
in control of a nature that would be required to be reported in response to
Item 6(e) of Schedule 14A of Regulation 14A promulgated under the Securities
Exchange Act of 1934, as amended, whether or not the Corporation is then subject
to such reporting requirement; provided, that, without limitation, such a change
in control shall be deemed to have occurred if:

(i) any person (as defined in Sections 13(d) and 14(d) of the Exchange Act) (a
“Person”) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Corporation (not
including in the amount of the securities beneficially owned by such person any
such securities acquired directly from the Corporation or its affiliates)
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding voting securities; provided, however, that for
purposes of this Plan the term “Person” shall not include (A) the Corporation or
any of its subsidiaries, (B) a trustee or other fiduciary holding securities
under an employee benefit plan of the Corporation or any of its subsidiaries,
(C) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (D) a corporation owned, directly or indirectly, by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation; and provided, further, however, that for
purposes of this paragraph (i), there shall be excluded any Person who becomes
such a beneficial owner in connection with an Excluded Transaction (as defined
in paragraph (iii) below);

(ii) the following individuals cease for any reason to constitute a majority of
the number of Directors then serving: individuals who, on the date hereof,
constitute the Board and any new Director (other than a Director whose initial
assumption of office is in connection with an actual or threatened election
contest including but not limited to a consent solicitation, relating to the
election of Directors of the Corporation) whose appointment or election by the
Board or nomination for election by the Corporation’s stockholders was approved
or recommended by a vote of at least two-thirds (2/3) of the directors then
still in office who either were Directors on the date hereof or whose
appointment, election or nomination for election was previously so approved; or

(iii) there is consummated a merger or consolidation of the Corporation or any
direct or indirect subsidiary thereof with any other corporation, other than a
merger or consolidation (an “Excluded Transaction”) which would result in the
holders of the voting securities of the Corporation outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving corporation or any
parent thereof) at least 50% of the combined voting power of the voting
securities of the entity surviving the merger or consolidation (or the parent of
such surviving entity) immediately after such merger or consolidation, or the
stockholders of the Corporation approve a plan of complete liquidation of the
Corporation, or there is consummated the sale or other disposition of all or
substantially all of the Corporation’s assets.

Notwithstanding any other provision to the contrary, in no event shall the
transfer of ownership interests in the Corporation in and of itself constitute a
Change in Control under this Award Agreement.

 

4



--------------------------------------------------------------------------------

“Cumulative Dividends” means the sum of all cash dividends paid on a share of
common stock during the Performance Cycle. The Participant shall not be entitled
to receive any dividend payments in conjunction with this award of Performance
Units.

“Employment” means employment with the Corporation or any of its Subsidiaries.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status.

“End Stock Price” means the average of the daily closing price of common stock
for each trading day of the calendar month ending on the last day of the
Performance Cycle.

“Forfeiture Event” means the occurrence of at least one of the following (a) the
Corporation is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Audit Committee of the Board, to prepare a
material accounting restatement due to the noncompliance of the Corporation with
any financial reporting requirement under applicable securities laws as a result
of misconduct, and the Committee determines that (1) the Participant knowingly
engaged in the misconduct, (2) the Participant was grossly negligent with
respect to such misconduct or (3) the Participant knowingly or grossly
negligently failed to prevent the misconduct or (b) the Committee concludes that
the Participant engaged in fraud, embezzlement or other similar misconduct
materially detrimental to the Corporation.

“Payout Percentage” means the percentage (between 0% and 200%) determined by the
Committee in accordance with the procedures set forth in Paragraph 2, which
shall be used to determine the value of each Performance Unit.

“Payout Value” means, for each Performance Unit, the product of the Payout
Percentage and $1.00.

“Peer Group” means the group of companies that are pre-established by the
Committee which principally represent a group of downstream oil peers, or such
other group of companies as selected and pre-established by the Committee.

“Retirement” means (i) for an Employee participating in the Retirement Plans,
termination on or after the time at which the Employee is eligible for
retirement under the Retirement Plans, or (ii) for an Employee not participating
in the Retirement Plans, (a) for an Employee with ten or more years of
Employment, termination on or after the Employee’s 50th birthday or
(b) termination on or after the Employee’s 65th birthday.

“Retirement Plans” means the Retirement Plan of Marathon Oil Company, the
Marathon Petroleum Retirement Plan, or a successor plan to either of such plans,
or any other such plans sponsored by the Corporation of any of its subsidiaries,
as applicable.

 

5



--------------------------------------------------------------------------------

“Total Shareholder Return” or “TSR” means the number derived using the following
formula:

 

(End Stock Price – Beginning Stock Price) + Cumulative Dividends Beginning Stock
Price.

“TSR Percentile Ranking” means the relative ranking of the Corporation’s Total
Shareholder Return for the Performance Cycle as compared to the Total
Shareholder Return of the Peer Group companies during the Performance Cycle,
expressed as a percentile ranking.

 

  Marathon Petroleum Corporation By     Authorized Officer

 

6